                  Case 3:21-cv-00485-JCS Document 26 Filed 02/08/21 Page 1 of 1
                                                                                                                              Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   JOHN DOE, a minor child, by and                  )
     through JANE DOE, next friend,                   )            3:21-cv-00485
                                                          Case No: _______________
 4                                                    )
                                     Plaintiff(s),    )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             v.
                                                      )   PRO HAC VICE
 6   Twitter, Inc.                                    )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7                                                    )
                                     Defendant(s).
                                                      )
 8
         I, Adam A. Haba                           , an active member in good standing of the bar of
 9    Florida                       , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: John Doe                                     in the
      above-entitled action. My local co-counsel in this case is __________________________________,
                                                                 Paul Matiasic                           an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    1220 Commerce Park Dr, Ste 207                       4 Embarcadero Center, Ste 1400
      Longwood, FL 32779                                   San Francisco, CA 94111
14
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (844) 422-2529                                       (415) 675-1089
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    lisahaba@habalaw.com                                 matiasic@mjlawoffice.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 0071922      .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/05/21                                                Adam A. Haba
22                                                                                          APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Adam A. Haba                                  is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26                                                                               S DISTRICT
     appearance pro hac vice. Service of papers upon, and communicationTAwith, TE     localCco-counsel
                                                                                                             O
                                                                               S




     designated in the application will constitute notice to the party.
                                                                                                              U
                                                                              ED




                                                                                                               RT




27
                                                                          UNIT




     Dated: February 8, 2021
                                                                                                                      R NIA




28                                                                                                     . Spero
                                                                          NO




                                                                                               Joseph C
                                                            UNITED STATES DISTRICT/MAGISTRATE
                                                                          Judge
                                                                                              JUDGE
                                                                                                                     FO
                                                                           RT




                                                                                                                 LI




                                                                                   ER
                                                                               H




                                                                                                                 A




                                                                                        N                        C
                                                                                                          F
                                                                                            D IS T IC T O
     PRO HAC VICE APPLICATION & ORDER                                                             R                            October 2012
